In re Williams, Anthony; applying for writ of certiorari and/or review, prohibítion, mandamus and supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 87-3988; to the Court of Appeal, Fifth Circuit, No. 88-KW-0242.
Granted. All proceedings stayed. The writ is granted and transferred to the Court of Appeal, 5th Circuit, for that court to order the transcript, consider it, and rule upon the merits of the application. See State v. Chopin, 372 So.2d 1222 (La.1979).